DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 6,154,366 A).
	Ma et al. is directed to a microelectronic chip-on-flex packaging comprising a microelectronic die, an encapsulation material, and a moisture barrier (could 2, lines 13-27).  The microelectronic die contains integrated circuitry (column 3, lines 1-3), i.e. it reads on the substrate (a) of the instant claims.  The moisture barrier has a thickness of 20-50 m (column 3, lines 37-42).  In one embodiment, the encapsulation material is applied to the die with the moisture barrier layer applied over the encapsulation material (Figure 1e and column 3, lines 19-30).  In another embodiment, the moisture barrier is applied to the die and the encapsulation material is applied over the barrier (Figure 3d and column 4, lines 44-60).

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ma et al. (US 6,154,366 A).
	Ma et al. teach all the limitations of claim 2, as outlined above, except for the presence of a lead frame as part of the substrate.
	However, the microelectronic die of Ma et al. (i.e. the component corresponding to the substrate) contains integrated circuitry.  As such, one of ordinary skill in the art would have immediately envisaged a lead frame attached to the die for the purpose of supplying electricity to the integrated circuitry.  Alternatively, it would have been obvious to provide the microelectronic chip-on-flex packaging with a lead frame to provide the integrated circuitry therein with electricity.


Claim Rejections - 35 USC § 103
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 6,154,366 A) in view of Pramanik et al. (US 2014/0170344 A1).
	Ma et al. teach all the limitations of claims 9-13, as outlined above, except for specifying that the moisture barrier layer is made from a hydrocarbon polymer.  Ma et al. do teach that the moisture barrier may be composed of an organic coating (column 3, lines 37-42).
	Pramanik et al. teach a moisture barrier layer comprising a cyclic olefin copolymer (paragraph 0007).  The cyclic olefin copolymer is a copolymer formed from at least one -olefin co-monomer, such as ethylene, and at least one cyclic aliphatic co-monomer, such 5-ethylidenorbornene or dicyclopentadiene (paragraph 0032).  The moisture barrier may further comprise a polyolefin, such as polyethylene, polypropylene, polymethylpentene, , or polybutene-1 (paragraph 0033).
	It would have been obvious to one of ordinary skill in the art to use the moisture barrier material taught by Pramanik et al. in the invention of Ma et al. since the courts have held the selection of a known material (e.g. moisture material taught by Pramanik et al.) based on its suitability for its intended use (e.g. a moisture barrier layer) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding the limitation in claims 9 and 10 directed to the hydrocarbon solvent of the film-forming composition from which the moisture barrier layer is made, the claims are directed to a coated article and one of ordinary skill in the art would not expect the solvent of the film-forming composition used to form the coating to be present in the layer of the final product.  In the absence of a showing of criticality or unexpected results arising from the use of a hydrocarbon solvent to deposit the layer, one of ordinary skill in the art would expect the moisture barrier layer of Pramanik et al. to read on the moisture barrier layer of instant claims 9 and 10.
	Regarding claim 11, since Pramanik et al. teach that their moisture barrier layer is made from a copolymer comprising at least one -olefin and a cyclic aliphatic co-monomer, it would have been obvious to one of ordinary skill in the art to use a second -olefins in the copolymer along with ethylene.  Moreover, it would have been obvious to use propylene as the second -olefin since propylene is the -olefin most similar to ethylene.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 6,154,366 A) in view of Lee et al. (US 2018/0240743 A1).
	Ma et al. teach all the limitations of claim 15, as outlined above, except for specifying that the encapsulation material is a polyepoxide or polysiloxane.
	Lee et al. is directed to a semiconductor package structure (paragraph 0001).  The structure comprises a semiconductor die encapsulated with an encapsulant material, such as an epoxy or silicone (paragraph 0040).
	It would have been obvious to one of ordinary skill in the art to use the encapsulant material taught by Lee et al. as the encapsulant of Ma et al. since the courts have held the selection of a known material (e.g. the epoxy or silicone as taught by Lee et al.) based on its suitability for its intended use (e.g. encapsulating a semiconductor die) supported a prima facie obviousness determination.  See MPEP 2144.07.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787